Citation Nr: 0301160	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  99-21 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating for post-traumatic 
stress disorder (PTSD) greater than 30 percent prior to 
February 20, 2002, and greater than 70 percent from 
February 20, 2002.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1969 to 
November 1975.

This appeal is from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), that denied a disability rating 
greater than 30 percent for PTSD.  The Board remanded the 
case in May 2001, and while on remand, the RO increased 
the disability rating to 70 percent, effective February 
20, 2002.  The issue is restated consistent with this 
development.

In February 2001 the appellant testified at a hearing 
before the undersigned, who is the Board member designated 
to hold the hearing and to decide his appeal.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2002).


FINDINGS OF FACT

1.  The veteran has consistently during the pendency of 
the instant claim manifested occupational and social 
impairment, with deficiencies in most areas, such as work 
and family relations, judgment, thinking, and mood due to 
such symptoms as near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.

2.  During the pendency of the instant claim, the veteran 
has had persistent intrusive recollections and 
intermittent flashbacks of his PTSD-inducing traumatic 
experiences comparably disabling to delusions, and 
occasional grossly inappropriate behavior, with minimal 
improvement in functioning during periods of remission, 
such that the total disability picture more nearly 
approximates total occupational and social impairment than 
it does a lesser degree of impairment.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, a 
schedular rating of 100 percent for PTSD is warranted for 
the entire period to which this appeal pertains.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126(a), 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).  Whereas the evidence of record is 
sufficient to allow a complete grant of the benefits 
sought, see AB v. Brown, 6 Vet. App. 35, 38 (1993), any 
question whether VA discharged the specific duties or the 
intent of the VCAA is moot. 

II.  Evaluation of PTSD

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2002).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past 
medical reports precedence over current findings."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Historical 
information provides insight into the average level of 
functioning over time.  38 C.F.R. § 4.1 (2002).  In the 
case of psychiatric disability, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment 
during periods of remission must be taken into account in 
addition to an examiner's assessment at the moment of 
examination.  38 C.F.R. § 4.126(a) (2002).

PTSD is rated according to a general rating formula for 
mental disorders.  That part of the formula pertinent to 
this case provides as follows:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.

A 70 percent rating is warranted for 
occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

* * *

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).


38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The medical evidence of record comprises primarily 
psychiatric evaluation and treatment records from a VA 
medical center; VA inpatient psychiatric hospitalization 
summaries from admissions in October 1991, May 1992, and 
March 1994; and VA examinations reports done for the 
purpose of disability rating in July 1994, November 1998, 
and February 2002.  There are several lay statements of 
record reporting the veteran's behavior, and the veteran 
and his wife testified in a Board hearing in February 
2001.  Additionally, psychiatric and industrial capacity 
evaluations done for the Social Security Administration 
(SSA) in conjunction with a 1992 award of social security 
disability insurance (SSDI) and for October 1997 
assessment of continued entitlement to SSDI are of record.  
SSA findings are not binding on VA, but they and the 
evidence informing them may be highly probative evidence.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A psychiatric review done for the SSA in October 1992 
found the veteran had recurrent severe panic attacks 
manifested by a sudden unpredictable onset of intense 
apprehension, fear, terror, and sense of impending doom 
occurring on the average of at least once a week.  He also 
had temper tantrums and inability to communicate with 
people.  Functionally, it was felt his symptoms resulted 
in complete inability to function independently outside 
the area of his home.

VA psychiatric examination and testing in July 1994 
revealed a history of an abuse in childhood that resulted 
in a substantial probability that his PTSD was 
superimposed on a personality disorder.  Psychiatric 
testing was consistent with PTSD.  The personality 
inventory was of questionable validity, but the examiner 
noted that close questioning of the veteran revealed that 
he answered the questions truthfully.  The Millon Clinical 
Multiaxial Inventory (MCMI) suggested severe personality 
problems of mixed borderline and schizotypal 
characteristics, which could be artifacts of PTSD.  The 
veteran reported feeling his family was against him.  He 
reported hearing voices screaming in agony, including his 
friend who he saw killed,  and looking around to see where 
they were.  He occasionally heard laughing from the dead 
body that was hung upside down in Vietnam, the seeing of 
which was one of his stressors.  The examiner noted a 
panoply of PTSD symptoms and that the veteran had 
hallucinations, which in conjunction with his other PTSD 
symptoms was a bad prognostic sign.  The examiner 
commented that whether the veteran had a personality 
disorder in addition to PTSD was moot.  The examiner noted 
that although the veteran's childhood history made him a 
prime candidate to develop a personality disorder, 
traumatic events of an abusive childhood often have a 
similar effect on personality as do traumatic events of 
combat, and that separating these effects decades after 
the fact would be nearly impossible to do.

The record contains a nearly continuous record of VA group 
and individual therapy notes from June 1992 to August 
2002.  These do not specifically document the level of the 
veteran's functioning as it relates to VA rating criteria, 
but they shed light on the range of the veteran's symptoms 
and on matters revealed in formal examinations.  Intrusive 
recollections of traumatic events and nightmares have been 
persistent and, along with difficulty controlling anger, 
among the most debilitating of his symptoms.  He has a 
history of explosive irritability, including violent 
outbursts manifested by throwing furniture, which his wife 
and other lay affiants have described, and the outpatient 
record consistently notes control of his temper and rage 
as a prime objective of his group and individual therapy.  
The outpatient records corroborate the veteran's reports 
of seasonal exacerbations of his symptoms, named 
"anniversary depression" in the March 1994 hospitalization 
summary.  The therapy records also corroborate the 
veteran's nearly utter social isolation.  The recurrent 
final comment on notes of therapy sessions has been about 
the veteran's need to continue therapy as a device to 
enable him to control his anger and to function.

The treatment records also show some inconsistency between 
the veteran's expression of the manifestation of his PTSD 
as regards its functional effect and his apparently candid 
reports of his activities.  In August 2000, the veteran 
reported helping his wife set up a small business and 
joining a bowling league to keep his mind off his 
problems.  Depression was then mild.  In a June 2001 
evaluation for treatment purposes, he reported that he 
could not stand to be around people, while in the same 
interview reporting that he helped his wife with her craft 
business, including waiting on customers.  On June 2001 
review for ongoing treatment, the veteran was marginally 
groomed.  The examiner noted a clinical impression of mild 
PTSD.  The notation of mild PTSD is, however, unique in 
the record.  Just four months previously, the veteran had 
to have an increase in one medication to control his 
depression.  In August 2001, two months after the 
assessment of mild PTSD, the dosages of three of his 
medications were increased.  In August 2001, he reported 
feelings of impending doom, anxiety, poor sleep, and 
increased nightmares, and was observed to be dysphoric, 
anxious and tremulous.  In February 2002, he reported 
increased anxiety for the past two weeks, as happened 
annually on the anniversary of the death of a friend in 
Vietnam, which he witnessed.  He had increased nightmares 
and flashbacks.  His mood was dysphoric and his thoughts 
circumstantial.  The year from February 2001 to February 
2002 appears typical of the veteran's course and extent of 
lability of his symptoms and functional capacity.

A September 1997 State disability determination worksheet 
noted the veteran's social isolation and poor 
socialization skills, described as marked difficulty 
communicating with people.  It was noted that he was prone 
to severe temper tantrums, which his wife confirmed.

On VA examination in November 1998, which again included 
psychiatric testing, the examiner noted the veteran's 
report of having no social life and keeping to himself to 
keep from hurting people.  He reported being currently 
married for the third time and his estrangement from his 
daughter from his first marriage and essentially non-
relationship with his stepson.  He reported being on 
disability since 1997 [sic].  He reported that his 
increasing symptoms of PTSD since 1986 were 
hypervigilance, depression, flashback, nightmares, poor 
impulse control, and poor sleep.  He reported his 
lifestyle becoming anhedonic.  Objectively, he was neat, 
clean and appropriately dressed.  His affect and mood were 
labile but cooperative.  He admitted to feeling depressed 
and angry, but denied suicidal ideation or homicidal 
intent presently.  His memory for recent events seemed 
intact, and he could recall three of three items.  He 
completed serial sevens with two mistakes and he was able 
to spell "world" forward and backward.  His judgment and 
insight seemed poor and concrete.  He reported poor sleep 
and nightmares.  He reported being paranoid and suspicious 
of people and having frequent panic attacks, especially 
when something occurred that he could not predict.  He 
reported difficulty dealing with authority figures.

Psychiatric testing produced high indices on multiple 
traits of several personality disorders.  His pattern of 
personality yielded high indices on schizoid, avoidance, 
aggression, passive/aggressive, and self-defeating 
measures.  His personality pattern showed schizotypal and 
borderline patterns of thinking.  His syndrome profile 
indicated someone who was very anxious and dysthymic.  
Severe syndrome included a thought disorder and major 
depression.

The diagnosis was PTSD; personality disorder was deferred; 
Global Assessment of Functioning (GAF) was 50, because due 
to poor impulse control, the veteran would experience 
difficulty in interacting with other people in the 
workplace.  The examiner commented that the veteran 
continued to experience PTSD symptoms at the moderate to 
severe level, and that his testing scores bore out the 
PTSD symptoms, which remained his primary diagnosis.

In his August 1999 substantive appeal, the veteran 
described how his PTSD manifested on a daily basis.  He 
reported his ongoing problems with anger control.  He also 
reported having very poor personal hygiene, not bathing or 
brushing his teeth for as long as a month and being 
indifferent to whether it repulsed people.

A 2001 lay statement by a friend of the family reported 
the veteran to have prolonged temper tantrums and on 
occasion to break furniture.  The affiant noted that the 
veteran sometimes did not care about his appearance, such 
as whether his hair was combed.  His episodes of "acting 
out" were said to be unpredictable.  The veteran and his 
wife testified to his temper and his actions when he lost 
his temper.  The veteran's wife testified to increases in 
the veteran's symptoms during a period when VA 
discontinued his group therapy.

On VA examination in February 2002, the examiner reported 
reviewing the veteran's claims file and summarized the 
veteran's military and post-service occupational and 
social history.  The veteran was casually dressed and his 
hygiene was appropriate.  His facial expression was 
anxious and worried.  His speech was normal.  Psychomotor 
activity was increased.  He appeared anxious and 
tremulous.  His affect appeared constricted.  He reported 
his mood as depressed and dysphoric.  Thought processes 
were normal.  Thought content was of recurring guilt, 
feelings of helplessness and hopelessness, and a sense of 
anomie.  He reported ruminations, doubting, indecision, 
and intermittent suicidal ideation.  He denied a disorder 
of perception.  He reported chronic sleep disturbance, 
with fitful sleep, diminished amount of sleep, recurring 
nightmares and dreams.  His cognitive functions were 
intact.  He was oriented to time, place, person, and 
situation.  His memory was intact.  Processing digits 
forward and backward showed attention and calculation.  He 
had fair judgment and insight.  The diagnosis was PTSD, 
chronic, severe.  GAF was 40.

The examiner opined that the veteran was severely impaired 
with the signs and symptoms of PTSD.  The veteran had 
severe, persistent anxiety.  He avoided closeness with 
important family members and he avoided crowds.  He 
avoided open spaces, loud noises, and was fearful of 
leaving his own house on most days.  The examiner felt the 
veteran should be considered severely impaired.

The veteran was hospitalized in May 2002 after several 
months of worsening depression associated with financial 
problems, nearly losing his house, repossession of a car, 
and failure of his wife's business.  He reported thoughts 
of suicide by running into a train and had thought of 
suicide by running into an embankment on the way to the 
hospital.  He found home life chaotic because of his 
financial problems, including that his stepson had 
reentered the home.  His symptoms of severe depression 
decreased over several days.  The report did not list his 
symptoms.  The discharge GAF was 35, and the reporting 
physician commented that the veteran appeared severely 
impaired in his functioning by PTSD, and the physician 
recommended VA increase the veteran's disability rating to 
100 percent.

An overview of the evidence persuades the Board that the 
veteran meets and has met the criteria for a 70 percent 
rating for PTSD throughout the period under review in this 
case.  The material question is whether and for what 
period to rate him 100 percent disabled.

There is probative evidence that the veteran suffers total 
occupational and social impairment.  Significantly, that 
view has been held from before the period pertinent to 
this appeal, by the SSA, which confirmed that view in 
October 1997 by continuing the veteran's SSDI benefits.  
The VA examiners substantially corroborated it in November 
1998 and February 2002.  The May 2002 opinion of the 
veteran's attending physician during hospitalization is 
unequivocal regarding the veteran's total occupational and 
social impairment from PTSD.

The general formula for rating mental disorders requires 
that the total occupational and social impairment be due 
to symptomatology "such symptoms as: . . . ."  This 
language in reasonably interpreted as meaning that the 
listed symptoms are exemplary, not exclusive, and typify a 
degree of severity.  VA regulations do not require an 
exact manifestation of the criteria for a given rating 
when choosing between two ratings.  "Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise the lower rating will be 
assigned."  38 C.F.R. § 4.7 (2002).

The veteran has flashbacks of his Vietnam experiences.  
These may be deemed comparable in disabling effect to 
delusions or hallucinations.  Lay statements and the 
veteran's and his wife's credible testimony show that the 
veteran's temper tantrums can approximate grossly 
inappropriate behavior.  Although not listed among the 
rating criteria or readily analogized to the listed 
symptoms, the persistence of the veteran's intrusive 
recollections have or seem to nearly approximate the level 
of disabling effect of the symptoms listed as criteria of 
a 100 percent rating.

The treatment records that show remission from the most 
severe manifestations of symptoms weigh against the 100 
percent rating.  This is especially so given that the 
flashbacks, the PTSD symptom that appears most like 
delusions or hallucinations are to be persistent for a 100 
percent rating, and in the veteran, they are shown to be 
intermittent.

Evaluation of the level of disability of psychiatric 
disorders must consider the degree of adjustment during 
remissions.  38 C.F.R. § 4.126(a) (2002).  The evidence 
does not show an improvement in functioning during 
remission from the most severe exacerbations as to warrant 
rating the whole period less than is warranted for the 
most severe periods.  Considered from the point of view of 
the veteran working or seeking work, 38 C.F.R. § 4.2, or 
functioning in daily life, 38 C.F.R. § 4.10, the evidence 
for and against finding that the disability picture more 
nearly approximates the criteria for the 100 percent than 
for the 70 percent rating, 38 C.F.R. § 4.7, is 
approximately in equipoise.  Consequently, the veteran is 
entitled to the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); 38 C.F.R. § 4.3 (2002).  
Resolving doubt in the veteran's favor, a 100 percent 
rating is warranted for the entire period under review in 
this case.


ORDER

A schedular 100 percent disability rating for PTSD is 
granted for the entire period under review in this appeal, 
subject to the regulations governing payment of monetary 
benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

